Title: From George Washington to William Fitzhugh, 26 February 1780
From: Washington, George
To: Fitzhugh, William


          
            Dear Sir
            Head Quarters Morris Town 26th Feby 1780.
          
          I have recd your favr of the 9th inclosing letters for your son—Colo. Ramsay—and Mr Williams of New York—I am in hourly expectation of seeing Colo. Ramsay, who I am told is coming out with propositions of Exchange, which I sincerely hope will be such as may be accepted with honor and advantage to the States and to the individuals concerned.
          I had flattered myself that the spirited formation of your law, for the supply of the Army with provisions, would have been attended with the most salutary effects—but there really seems to be an almost general combination against every measure calculated to releive the public from the enormous load of debt and distress in which she is involved.
          
          Mrs Washington makes a return of her Compliments to Mrs Fitzhugh, and I beg leave to assure you that I am with great Esteem Dear Sir yr most obt Servt
          
            Go: Washington
          
        